DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of species of a composition as claimed in claim 30 filed on 10/3/2022 is acknowledged.  The traversal is on the ground(s) that examination of both claimed invention together would not present a serous burden on the U.S. Patent and Trademark Office. Such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in last action are independent or distinct for the reasons given below and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention;(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In this particular case, the prior art applicable to one invention would not likely be applicable to non-elected invention.   
The requirement is still deemed proper and is therefore made FINAL. 
Claims 94-95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/3/2022.
Response to Amendment
The amendment of claims 30-31, 33, 38, 41, 43, 83, 86-90 are supported by the specification. The new claim 96 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
While the scope of amended claim 30 is changed by a newly inserted limitation, the limitation is disclosed by the combination of references used previously, therefore, the prior art is still applicable and the grounds of rejection have been appropriately set forth. Thus the following action is properly made final.
Claim Objections
Claim 41 objected to because of the following informalities: “the vinyl polymer” should be “the vinyl acetate polymer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 44 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 44 recites “ranging from about 55wt% to about 80wt%”. However, the specification discloses “about 55wt% to about 75 wt%”. 
Claim Rejections - 35 USC § 103
Claim 30-31, 33, 36, 38, 41, 43-44, 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlgren et al (US 9,410,289) in view of Kaliski (US 5,312,484).
Ahlgren discloses a paper coating comprising water, binder and a pigment (4:5-20). The pigment can be calcinated kaolin, titanium oxide, sodium aluminum silicate, calcium carbonate etc or any of their mixtures (3:33-38). The binder can be polyvinyl acetate latex (3:22-28). The coating has a solid content of 60-74% (4:26-28). The exemplary amount of pigment is 91-94 (table 1 of experiment 1). The coating has a pH of 9 (table 3). 
Ahlgren does not teach a pigment composition like claimed.
However, Kaliski teaches a composite pigment for paper comprising titanium dioxide,  calcined kaolin, and crosslinked sodium aluminum silicate, a subpigmentary material of calcium carbonate (13:58-65, 14:22-15:32, 23:48-50, claims, 16:30-45). The titanium dioxide is 4.5-50 wt% of the pigment composition. The amount of silicate compound is 0.5-10 wt% (13:60-68). The amount of pigmentary extender such as calcined kaolin is 5-95wt%. The composite pigment has better properties compared to the equivalent loose blends (12:45-13:55). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a pigment composition like claimed to provide better properties to the coating composition. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Allowable Subject Matter
Claims 83, 86-93 are allowable. 
Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Kaliski’s complex microgels do not include sodium aluminum silicate, it is noted that the microgel is a crosslinked sodium aluminum silicate as indicated in claim rejection section above, the sodium aluminum silicate is crosslinked by calcium chloride or nitrate, although it is called calcium silico aluminate it is a crosslinked sodium aluminum silicate. The instant claim recite “an alkali metal silicate” which does not exclude a crosslinked one, therefore, a crosslinked sodium aluminum silicate reads on it. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763